Exhibit 99.1 FIRST BANCSHARES, INC. ANNOUNCES SECOND QUARTER FISCAL 2009 RESULTS Mountain Grove, Missouri (February 17, 2009) – First Bancshares, Inc. (“Company”) (NASDAQ - FstBksh : FBSI), the holding company for First Home Savings Bank (“Bank”), today announced earnings for the second quarter of its fiscal year ending June 30, 2009. For the quarter ended December 31, 2008, the Company had a net loss of $3.0 million, or $(1.94) per share – diluted, compared to net income of $87,000, or $0.05 per share – diluted for the comparable period in 2007.The loss in the second quarter of fiscal 2009 compared to the net income for the second quarter of fiscal 2007 was primarily attributable to a $4.2 million provision for loan losses in the 2008 quarter compared to a provision of $145,000 in the 2007 quarter. In addition, there was an increase in non-interest expense and a decrease in non-interest income between the periods. These items were partially offset by a small increase in net interest income between the periods and an income tax benefit in the 2008 period as opposed to an income tax provision in the 2007 period. Net interest income increased by $6,000 during the quarter ended December 31, 2008 compared to the prior year. This was the result of a decrease of $599,000, or 30.0%, in interest expense from $2.0 million in the second quarter of fiscal 2008 to $1.4 million in the comparable quarter of fiscal 2009, which was offset by a decrease of $593,000, or 15.6%, in interest income from $3.8 million in the fiscal 2008 quarter to $3.2 million in the fiscal 2009 quarter. The decrease in interest expense was the result of a decrease in the average cost on interest-bearing liabilities from 3.87% in the 2007 period to 2.78% in the 2008 period, which was partially offset by an increase of $5.4 million in the average balances of interest-bearing liabilities from $199.4 million in 2007 to $204.8 million in 2008. The decrease in interest income was the result of a decrease in the average yield on interest-earning assets from 6.76% in the 2007 period to 5.82% in the 2008 period, which was partially offset by an increase in the average balance of interest-earning assets of $4.5 million from $219.1 million in 2007 to $223.6 in 2008. The changes in yields and costs are the result of the general decline in market interest rates that has accompanied the financial and general economic crisis that has evolved over the past twelve to eighteen months. On December 31, 2008, the Company issued a press release and filed a Form 8-K with the Securities and Exchange Commissionannouncing that it anticipated recording a provision for loan losses of between $4.0 million and $4.5 million during the quarter ended December 31, 2008. The actual provision for loan losses in the quarter ended December 31, 2008 was $4.2 million compared to $145,000 during the quarter end December 31, 2007. The $4.2 million provision resulted from an in depth review and analysis of the Bank’s loan portfolio brought about by a continually worsening economy, a change in management and the departure of several loan officers. The review focused primarily on commercial real estate loans, multi-family real estate loans, development loans and commercial business loans. As a result of this review, the Bank added 65 loans with principal balances totaling $12.6 million to either the classified asset list or the internal watch list. Additionally, 33 loans which had appeared on either the classified asset list or the internal watch list atNovember 30, 2008 were downgraded. The $4.2 million provision for loan losses included $3.2 million on 19 loans totaling $5.3 million made to six individuals or related parties. There was a decrease of $7,000 in non-interest income during the quarter ended December 31, 2008 compared to the prior year. This was the result of a decrease in of $27,000 in gain on the sale of loans and a decrease of $28,000 service charges and other fee income. These decreases were partially offset by a change in net gain on the sale of property and equipment and real estate owned from a loss of $25,000 during the 2007 quarter to a loss of $14,000 during the 2008 quarter, and by increases of $18,000 in income from BOLI and $20,000 in other income. The decrease in profit on the sale of loans is due to the reduced volume of lending activity during the quarter ended December 31, 2008 compared to the quarter ended December 31, 2007. Non-interest expense increased by $82,000 during the quarter ended December 31, 2008 compared to the same quarter one year earlier.There were increases in compensation and benefits and other expenses of $64,000 and $70,000, respectively. These increases were partially offset by decreases in occupancy and equipment expense and professional fees of $14,000 and $38,000, respectively. The increase in compensation and benefits was the result of increases in directors’ fees and health insurance costs, as well as, normal increases in salary and payroll taxes. During the quarter ended December 31, 2008, an income tax benefit of $962,000 was recorded, compared to income tax expense of $114,000 for the quarter ended December 31, 2007. Thepre-tax loss of$4.0 million during the 2008 quarter was reduced on an after tax basis as a result of thedecision to cash in the Bank’s BOLI, an offsetting tax provision of approximately $562,000 was required. This increase in the tax provision was required because income recorded on the BOLI had been non-taxable, so no tax provision had been previously recorded. For the six months ended December 31, 2008, the Company had a net loss of $2.8 million, or $(1.78) per share – diluted, compared to net income of $312,000, or $0.20 per share – diluted for the comparable period in 2007.The loss in the first six months of fiscal 2009 compared to the net income in the first six months of fiscal 2008 was primarily attributable to a $4.4 million provision for loan losses in the 2008 period compared to a provision of $152,000 in the 2007 period. In addition, there was an increase in non-interest expense and a decrease in non-interest income between the periods. These items were partially offset by an increase in net interest income between the periods and an income tax benefit in the 2008 period as opposed to an income tax provision in the 2007 period. Net interest income increased by $244,000 during the six months ended December 31, 2008 compared to the prior year. This was the result of a decrease of $1.2 million, or 28.6%, in interest expense from $4.1 million in the first six months of fiscal 2008 to $2.9 million in the first six months of fiscal 2009. This was offset by a decrease of $920,000, or 12.2%, in interest income from $7.6 million in the fiscal 2008 period to $6.6 million in the fiscal 2009 period.The decrease in interest expense was the result of a decrease in the average cost on interest-bearing liabilities from 3.95% in the 2007 period to 2.85% in the 2008 period and by a decrease of $2.0 million in the average balances of interest-bearing liabilities from $204.3 million in 2007 to $202.3 million in 2008. The decrease in interest income was the result of a decrease in the average yield on interest-earning assets from 6.73% in the 2007 period to 5.92% in the 2008 period and by a decrease in the average balance of interest-earning assets of $413,000 from $222.7 million in 2007 to $222.3 in 2008. The changes in yields and costs are the result of the general decline in market interest rates that has accompanied the financial and general economic crisis that has evolved over the past twelve to eighteen months. The provision for loan losses for the six months ended December 31, 2008 was $4.4 million compared to $152,000 for the six months ended December 31, 2007. For further discussion concerning the increase in the provision for loan losses please see the discussion above concerningthe provision for loan losses for the quarter ended December 31, 2008. There was a decrease of $34,000 in non-interest income during the six months ended December 31, 2008 compared to the prior year. This was the result of a decrease in of $74,000 in gain on the sale of loans and a change in net gain on the sale of property and equipment and real estate owned from a gain of $12,000 during the 2007 period to a loss of $15,000 during the 2008 period. These decreases were partially offset by increases of $25,000 in services charges and other fee income, $18,000 in income from BOLI and $24,000 in other non-interest income.
